Citation Nr: 0306347	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-03 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
nervous disability, to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
October 1978.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1998 administrative decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied reopening the claims of entitlement to 
service connection for back and nervous disabilities.  

The veteran now resides in the jurisdiction of the San Diego, 
California, VARO.  


FINDINGS OF FACT

1.  The veteran was notified of the April 1981 rating 
decision, which denied entitlement to service connection for 
a back disability, by letter dated May 1, 1981, and he did 
not file a timely notice of disagreement.  

2.  Evidence received since the final April 1981 rating 
decision is cumulative or redundant of previously considered 
evidence and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back disability.  

3.  The veteran was notified of the March 1983 Board 
decision, which denied entitlement to service connection for 
paranoid schizophrenia, by letter dated March 17, 1983.  

4.  Evidence received since the final March 1983 Board 
decision is cumulative or redundant of previously considered 
evidence and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a nervous disability, to include paranoid schizophrenia.  


CONCLUSIONS OF LAW

1.  The April 1981 rating decision, which denied entitlement 
to service connection for a back disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2002).  

2.  Evidence received since the April 1981 rating decision is 
not new and material; the claim of entitlement to service 
connection for a back disability is not reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2002).  

3.  The March 1983 Board decision, which denied reopening the 
claim of entitlement to service connection for paranoid 
schizophrenia, is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2002).  

4.  Evidence received since the March 1983 Board decision is 
not new and material; the claim of entitlement to service 
connection for a nervous disability, to include paranoid 
schizophrenia, is not reopened.  38 U.S.C.A. §§ 5103A, 5108 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A.  The VA shall also notify the claimant and the 
claimant's representative, if any, of the evidence  that is 
necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers and 
confirmed the unavailability of other medical records.  The 
veteran and his representative filed numerous lay statements 
with the RO, and the veteran provided sworn testimony at an 
April 1999 regional office hearing and a December 2002 video 
hearing.  The March 1983 Board decision, the RO's August 
1998, October 1998, and November 2001 letters, the September 
1999 and July 2002 supplemental statements of the case, and 
statements by the undersigned veterans law judge at the 
December 2002 video hearing informed the veteran of the 
applicable laws and regulations, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  

The veteran's April 1998 statement asserts that a private Dr. 
T. at a private mental health facility in Dallas, Texas, had 
treated him from 1995 to 1998, but an August 1999 note from 
the private facility states that it had no records for the 
veteran.  The September 1999 supplemental statement of the 
case told the veteran that these records were unavailable, 
and the RO's July 1999 and November 2001 letters informed the 
veteran that it was his final responsibility to obtain the 
private medical evidence necessary to support his claim.  The 
March 1983 Board decision, the RO's August 1998 letter, and 
statements by the undersigned veterans law judge at the 
December 2002 video hearing told the veteran that his claims 
had previously been denied because back and nervous problems 
preexisted service and that, if he wanted his claims to be 
payable, he needed to provide evidence that the problems had 
not preexisted service or that the preexisting disabilities 
got worse in service.  




Several new provisions of The Veterans Claims Assistance Act 
of 2000, which redefine VA's obligations with respect to the 
duty to assist and inform the veteran, apply to claims filed 
on or after August 29, 2001 and do not apply to the veteran's 
July 1998 informal application to reopen the service 
connection claims.  The VA has fulfilled its duty to assist 
and inform the veteran because he was informed of new and 
applicable laws and regulations, the evidence needed to 
substantiate the claims, told which party was responsible for 
obtaining the evidence, provided ample opportunity to submit 
such evidence, and VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi , 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability

An April 1981 rating decision denied entitlement to service 
connection for a back disability and was based upon the 
evidence of record at the time, which included lay 
statements, formal applications, service department records, 
and service medical records.  In lay statements and formal 
applications for service connection, the veteran asserted 
that he incurred a back disability in service and that he had 
lived with recurrent back pain since service.  Service 
department records verified active duty from March 1978 to 
October 1978.  The service medical records showed that the 
veteran's spine was deemed normal and that he denied a 
history of recurrent back pain at the January 1978 enlistment 
examination.  During a July 1978 psychiatric hospitalization, 
the veteran reported injuring his back at a job before 
service and receiving two years of worker's compensation 
payments before he ever entered service.  At the July 1978 
separation and medical board examinations, the veteran's 
spine was deemed normal.  At separation from service in 
October 1978, he signed a statement asserting that his 
medical condition was unchanged from July 1978.  




The April 1981 rating decision denied entitlement to service 
connection for a back disability because it preexisted 
service and was not shown to have been aggravated in service.  
The April 1981 rating decision became final because the 
veteran was notified of the decision by letter dated May 1, 
1981, and he did not file a timely notice of disagreement.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  

In July 1998, the veteran filed a formal application to 
reopen the claim.  The RO's August 1998 letter informed the 
veteran that he must furnish new and material evidence not 
previously considered in order to reopen the claim, but the 
veteran filed nothing.  The RO's October 1998 letter informed 
the veteran that the claim had not been reopened because no 
new and material evidence had been submitted, and the veteran 
perfected a timely appeal of the October 1998 administrative 
denial.  

Certainly, the veteran has not submitted new and material 
evidence to reopen the claim.  If new and material evidence 
is presented or secured with respect to a claim that was 
previously disallowed, the VA must reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5103A(f), 5108.  

The new evidence submitted since April 1981 includes lay 
statements, formal applications, testimony from April 1982, 
April 1999, and December 2002 hearings, and post-service 
medical records and is not material.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  




The lay statements, formal applications for service 
connection, and hearing testimony, which repeat previous 
assertions that the veteran twisted his back during 
confinement at Fort Knox or otherwise injured his back in 
service, are cumulative or redundant of the evidence 
considered in April 1981.  The lay evidence does not raise a 
reasonable possibility of substantiating the claim because 
service medical records show that a back disability 
preexisted service and that it was unchanged throughout 
service.  The detailed July 1978 medical board and separation 
examinations were conducted by a panel of physicians who all 
found that the veteran's spine was normal throughout his stay 
at Fort Knox.  

Post service medical records, which show two isolated 
complaints of back pain since service, are not material 
because they do not raise a reasonable possibility of 
substantiating the claim.  Although the veteran complained of 
back pain after lifting a heavy object and receiving a 
diagnosis of myalgia in March 1980 and after lifting heavy 
luggage in August 1981, neither incident occurred in service.  

For all these reasons, the claim of entitlement to service 
connection for a back disability is not reopened.  Since 
April 1981, the veteran has submitted no new and material 
evidence, which when considered with the previous evidence of 
record, raises a reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. 
§ 3.156(a).  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
nervous disability,
to include paranoid schizophrenia

A May 1979 rating decision, which denied entitlement to 
service connection for a nervous disability, became final 
because the veteran was notified of the decision by letter 
dated May 23, 1979, and he did not file a timely notice of 
disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.  


A March 1983 Board decision, which denied reopening the 
claim, became final because the veteran was notified of the 
Board decision by letter dated March 17, 1983.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  At the time of the March 1983 
Board decision, the evidence of record included pre-service 
private medical records, service department records, lay 
statements, formal applications, hearing testimony, service 
medical records, and post-service VA and private medical 
records.  

Pre-service private medical records documented a diagnosis of 
chronic schizophrenia and a weekend alcohol drinking binge in 
September 1976 and marijuana use in October 1976.  Service 
department records verified active duty from March 1978 to 
October 1978.  

The veteran's lay statements, formal applications for service 
connection, and testimony from an April 1982 regional office 
hearing asserted that he incurred a nervous disability in 
service.  The veteran's March 1983 letter to a United States 
senator insisted that he worked undercover for the Central 
Intelligence Agency at Fort Knox and that he was framed, put 
in solitary confinement, and deprived of food and water for 
two weeks.  The veteran testified that his 1976 
hospitalization before service was to treat a physical 
"toxic reaction" and not to treat a mental disorder.  He 
testified that he had been wrongly accused of clubbing people 
in service when, in fact, all he had done was hold a club for 
self-protection and watch his bunkmates fight and bloody each 
others faces.  His commanding officer grabbed the club out of 
his hand, assumed that the veteran had caused all the bloody 
injuries to his bunkmates, and ordered him to be led away in 
shackles.  

Service medical records showed that the veteran's psychiatric 
health was deemed normal and that he denied a history of 
nervous trouble at the January 1978 enlistment examination.  
When he returned from leave in May 1978, the veteran 
evidenced bizarre behavior and was hospitalized for 
psychiatric treatment.  He was accused of threatening several 
people with a club, taking a military vehicle, and detaining 
the person who had been driving the vehicle.  Noting a pre-
service hospitalization for treatment of mental health 
problems, the July 1978 medical board opined that severe 
chronic paranoid schizophrenia had onset prior to service.  

Post-service VA and private medical records documented 
diagnoses of paranoid schizophrenia in May 1979, depression 
in March 1980, chronic schizophrenia in February 1981, 
thought disorder in February 1981, and atypical psychosis 
and/or dementia in April 1981.  The April 1981 
neuropsychological examination suggested possible organic 
brain syndrome and a lesion on the anterior region of the 
brain.  

The March 1983 Board decision denied reopening the claim of 
entitlement to service connection for paranoid schizophrenia 
because it preexisted service and was not shown to have been 
aggravated in service.  The March 1983 Board decision became 
final.  38 U.S.C.A. § 7104.  

In July 1998, the veteran filed a formal application to 
reopen the claim.  The RO's August 1998 letter informed the 
veteran that he must furnish new and material evidence not 
previously considered in order to reopen the claim, but the 
veteran filed nothing.  The RO's October 1998 letter informed 
the veteran that the claim had not been reopened because no 
new and material evidence had been submitted, and the veteran 
perfected a timely appeal of the October 1998 administrative 
denial.  

The veteran has not submitted new and material evidence to 
reopen the claim.  See 38 U.S.C.A. §§ 5103A(f), 5108.  The 
new evidence, which was not before the Board in March 1983, 
includes lay statements, formal applications, April 1999 and 
December 2002 hearing testimony, and additional post-service 
medical records, but the new evidence is not material.  See 
38 C.F.R. § 3.156(a).  

Most of the lay statements, formal applications for service 
connection, and hearing testimony are cumulative and 
redundant of the evidence considered in March 1983.  They 
simply repeat previous assertions that the veteran incurred 
paranoid schizophrenia in service or that he was wrongly 
accused of threatening others with a club.  The April 1999 
lay statements from two former school teachers document 
normal childhood and teen behavior but do not raise a 
reasonable possibility of substantiating the claim.  Over six 
years after the veteran was observed in any classroom, pre-
service medical records show that the veteran was 
hospitalized in 1976 for treatment of mental health problems.  
Although the veteran may believe that his 1976 
hospitalization was to treat a physical disability, rather 
than a mental one, he is a layperson who is not competent to 
diagnose himself with a physical or mental disability.  A lay 
person is not competent to state a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran's August 2001 statement, which asserts that he 
incurred a heart disability in service, also does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a nervous disability.  

Post service medical records, which include diagnoses of 
paranoid schizophrenia from December 1998 to May 2002 are not 
material because they are cumulative or redundant of previous 
diagnoses of paranoid schizophrenia and because they do not 
include a nexus opinion relating the current paranoid 
schizophrenia to active service.  Service connection cannot 
be established without a nexus relating the current nervous 
disability to the claimed in-service manifestation of the 
nervous disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Post service medical records, which show treatment 
for diabetes and heart disorders and individual and group 
counseling to treat alcohol and marijuana abuse from July 
2001 to May 2002, do not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a nervous disability.  

For all these reasons, the claim of entitlement to service 
connection for a nervous disability, to include paranoid 
schizophrenia, is not reopened.  Since March 1983, the 
veteran has submitted no new and material evidence, which 
when considered with the previous evidence of record, raises 
a reasonable possibility of substantiating the claim.  See 
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disability is not reopened, and entitlement to service 
connection for a back disability remains denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a nervous 
disability, to include paranoid schizophrenia, is not 
reopened, and entitlement to service connection for a nervous 
disability remains denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

